Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant. Responses to the arguments of the applicant appear after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,12,30-31,35-37,39,40 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. 20030096172, in view of  Takizawa et al. JP 2006078821.
Ichihashi et al. 20030096172 in example 60 includes the allyl based prepolymer, ASF 400 (an acrylic acid adduct of 9,9-bis(4-hydroxyphenyl)fluorene diglycidylether, AKA phenoxyethanol)fluorene diacrylate) [0268]), MPSMA [0278], BR-30, SR-804 and N-vinylcarbazole (NVC, [0278]), 3.5 wt% of a photoinitiator (BTTB-25, 3,3’,4,4’tetra(t-butylperoxycarbonyl)benzophenone) and solvent (table 4, page 19).  The addition of heat polymerization inhibitors, such as hydroquinone, p-methoxyphenol, t-butylcatechol, naphthylamine and the like are disclosed [0148,0152]. The addition of fine particles is disclosed to adjust the viscosity of the compositions [0149].  The use of sulfur containing monomers, including thiophene containing monomers is disclosed [0048-0049,0062-0077].  Fluorene 
Takizawa et al. JP 2006078821 teaches in sample a composition which forms the hologram by   polymerization 0.30 wt% of sensitizing polymethine dye S-31 [0071], 1.20 wt% of photoinitiator I-2 (Cl-HABI, [0130]), 1.80 wt% chain transfer agent MBO, 46,5 wt% POEA, 50.5 wt% cellulose acetate butyrate  (CAB 531) and to this was added 5 wt% of N-methylphenothiazine (ED-24 [0054]) was added. This was coated and then used to record a hologram with a diffraction efficiency of 86% compared to the 84% of the comparative example without ED-24 added [0208-0213]. Similar results were achieved with different electron donors including ED-7,ED-19, ED-26, ED-27, ED-30, ED-41, ED-49, ED-8, ED-13, ED-14 or ED-1 were used in place of ED-24.  Useful electron donors include alkylamines, phenothiazine, carbazoles, triphenylamines, hydroquinones, catechols, aminophenols and imidazoles [0040-0057, particularly 0040,0051,0054] with ED-24 to ED29 being phenothiazine compounds, and ED-34-to ED-38 phenolic compounds.  Useful photoinitiators include ketones as well as sulfonium and iodonium salts which can be used with an acid multiplier can be used to increase sensitivity [0125-0131]. Exemplified photoinitiators [0130] I-5 to I-7, I-15 and I-12 are iodonium salts and I-8 to I-10, I-13, I-16 and I-17  as sulfonium salts [0125-0131]. Phenothiazine is a 
It would have been obvious to one skilled in the art to modify example 60 of Ichihashi et al. 20030096172 by adding 5% N-methylphenothiazine and the sensitizing dye as taught at [0208-0213] of Takizawa et al. JP 2006078821 with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Takizawa et al. JP 2006078821 teaches the use of ketone photoinitiators at [0125] as useful with the electron donors and thiazine sensitizing dyes taught at [0140] of Ichihashi et al. 20030096172, phenothiazine is known to be a sensitizing dye and a thermal polymerization inhibitor [ 0064,0073,0197] in Takizawa et al. JP 2006078821. 
Alternatively it would have been obvious to one skilled in the art to modify example 60 of Ichihashi et al. 20030096172 by replacing the BTTB-25 photoinitiator with the sensitizing dye,  1.2 wt% Cl-HABI and 5% N-methylphenothiazine as taught at [0208-0213] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Ichihashi et al. 20030096172 teaches the use of Cl-HABI as a photoinitiators at [0137] and thiazine sensitizing 
Alternatively it would have been obvious to one skilled in the art to modify example 60 of Ichihashi et al. 20030096172 by replacing the BTTB-25 photoinitiator with the sensitizing dye,  1.2 wt% Cl-HABI and 5% of electron donors hydroquinones, catechol, phenothiazine or t-butylcatechol as taught at [0208-0213, 0040-0057] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Ichihashi et al. 20030096172 teaches the use of Cl-HABI as a photoinitiators at [0137] and thiazine sensitizing dyes at [0140], noting that hydroquinones, catechol, phenothiazine and t-butylcatechol are known to be thermal polymerization inhibitors [0197] in Takizawa et al. JP 2006078821. 
Alternatively it would have been obvious to one skilled in the art to modify example 60 of Ichihashi et al. 20030096172 by replacing the BTTB-25 photoinitiator with the sensitizing dye,  an iodonium and iodonium salt and adding 5% N-methylphenothiazine as taught at [0208-0213] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Ichihashi et al. 20030096172 teaches the use of iodonium bisimidazole photoinitiators at [0127] and thiazine sensitizing dyes at [0140], noting that phenothiazine is known to be a sensitizing dye and a thermal polymerization inhibitor [ 0064,0073,0197] in Takizawa et al. JP 2006078821. 
Further, it would have been obvious to replace ASF400 with other fluorene monomers including 9,9-bis(4-methacryloyloxyethoxyphenyl)fluorene based upon the disclosed functional equivalence at [0054-0060] of Ichihashi et al. 20030096172 and/or to add other amount sof the photoinitiator within the  0.1-15 wt% range taught at [0147] of Ichihashi et al. 20030096172. 

Further, the phenothiazine is taught as increasing the sensitivity of the composition which results in a demonstrated increase in the diffraction efficiency from 81% without the ED-24 to 86% when it is added in Takizawa et al. JP 2006078821.  
When the BTTB-25 photoinitiator is replaced with the 1.20 wt% of photoinitiator I-2 (Cl-HABI) and  5 wt% of N-methylphenothiazine (ED-24) the 5wt% is within the 0.1-010 wt% range and the weight ratio of the inhibitor to the photoinitiator is 5/1.2 which multiplied by (213.30/659.6) yields 1.35 which is within the range of 0.1 to 10.


Claims 11,12,30-31,35-42 and 52-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343 in view of  Takizawa et al. JP 2006078821.
Hayashida et al. 20110287343 teaches in table 3 (pages 9-10), example 19 which comprises 5g of vinyl acetate polymer binder, 1.5 g of 9,9-bis(4-(2-acryloyloxyethoxy) phenyl)fluorene (NK ester A-BFEF), 1.5g of 2-(9-carbazolyl)ethyl methacrylate, 2,4,7,9-tetramethyl-5-decyne-4,7-diol, diethyl sebacate, 0.96 g of 3,3’-di(tert-butylperoxycarbonyl)-4,4’-di(methoxycarbonyl)benzophenone (BT-2, photoinitiator, 9.08 wt% dry components), a 

Alternatively it would have been obvious to one skilled in the art to modify example 19 of Hayashida et al. 20110287343 by replacing the BT-2 photoinitiator with the sensitizing dye,  1.2 wt% Cl-HABI and 5% N-methylphenothiazine as taught at [0208-0213] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Hayashida et al. 20110287343 teaches the use of Cl-HABI as photoinitiators at [0081] and thiazine sensitizing dyes at [0084], noting that phenothiazine is known to be a sensitizing dye and a thermal polymerization inhibitor [ 0064,0073,0197] in Takizawa et al. JP 2006078821. 
Alternatively it would have been obvious to one skilled in the art to modify example 19 of Hayashida et al. 20110287343 by replacing the BT-2 photoinitiator with the sensitizing dye, 1.2 wt% Cl-HABI and 5% of electron donors hydroquinones, catechol, phenothiazine or t-butylcatechol as taught at [0208-0213, 0040-0057] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Hayashida et al. 20110287343 teaches the use of Cl-HABI as photoinitiators at [0081] and thiazine sensitizing dyes at [0084], noting that 
Alternatively it would have been obvious to one skilled in the art to modify example 19 of Hayashida et al. 20110287343 by replacing the BT-2 photoinitiator with the sensitizing dye,  iodonium or sulfonium salts and 5% N-methylphenothiazine as taught at [0208-0213] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Hayashida et al. 20110287343 teaches the use of onium salts, such as iodonium salts as photoinitiators at [0071] and thiazine sensitizing dyes at [0084], noting that phenothiazine is known to be a sensitizing dye and a thermal polymerization inhibitor [ 0064,0073,0197] in Takizawa et al. JP 2006078821. 
Further, it would have been obvious to replace ASF400 with other disclosed fluorene monomers, replacing the carbazole acrylate with other carbazole monomers such as the vinyl carbazole taught at [0091] of Takizawa et al. JP 2006078821, to replace the vinyl acetate with other binders such as those disclosed at [0100-0102,0105-0106] of Hayashida et al. 20110287343, to use other amounts of the photoinitiator within the 3-10 wt% disclosed in  Hayashida et al. 20110287343 or the 1-100 moles per mole of sensitizing dye taught in Takizawa et al. JP 2006078821


 and/or to continue exposure to increase the reflective index modulation as close as possible to the 0.3 preferred upper value taught in Takizawa et al. JP 2006078821.
The applicant argues that the combination of references does not teach the 0.1-10 wt% of the inhibitor and the molar ratio of the inhibitor to the photoinitiator being 0.1-10.  In the photoinitiator system where 5 wt% of the electron donor (such as methylphenothiazine) is added as taught in Takizawa et al. JP 2006078821 to the 9.08 wt% benzophenone (ketone containing) photoinitiator composition of example 60 of Ichihashi et al. 20030096172, the 5 wt% is within the recited range and the weight ratio of the inhibitor to the photoinitiator is 5/9.08 yields 0.55 
Further, the phenothiazine is taught as increasing the sensitivity of the composition which results in a demonstrated increase in the diffraction efficiency from 81% without the ED-24 to 86% when it is added in Takizawa et al. JP 2006078821.  
When the BT-2 photoinitiator is replaced with the 1.20 wt% of photoinitiator I-2 (Cl-HABI) and  5 wt% of N-methylphenothiazine (ED-24) the 5wt% is within the 0.1-010 wt% range and the weight ratio of the inhibitor to the photoinitiator is 5/1.2 which multiplied by (213.30/659.6) yields a molar ratio of  1.35 which is within the range of 0.1 to 10.
Claims 11,12,30-31,35-39,42-47 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343, in view of  Takizawa et al. JP 2006078821, further in view of Goldfinger 20120071618.
Goldfinger 20120071618 teaches known radical inhibitors which inhibit radical polymerization reactions of (meth)acrylate groups such as  2,6-di-tert-butylphenol, 2,6-di-tert-butyl-4-methylphenol, 2,6-di-tert-butyl-4-ethylphenol, 2-methyl-6-tert-butylphenol, 2,4,6-tri-tert-octylphenol, 2,4-dimethyl-6-tert-butylphenol, 2-tert-butyl-6-(.alpha.-methylbenzyl) phenol, 2,4-di-tert-octylphenol, 2,6-di-tert-butyl-4-methoxyphenol, 2,6-di-tert-octyl-4-decoxyphenol, 2-tert-butyl-4-chlorophenol, 2,6-di-tert-butyl-4(N,N'-dimethylaminomethyl -phenol), 2,2'-methylene-bis(4-methyl-6-tert-butylphenol), 2,2'-methylene-bis(4-ethyl-6-tert-butylphenol), 2,2'-methylene-bis(4-methyl-6-nonylphenol), 4,4' methylenebis(2,6-di-tert-butylphenol), 4,4'-bis(2,6-di-tert-butylphenol), 4,4'-bis(2-methyl-6-tert-butylphenol), 4,4'-isopropylidenebis(2,6-di-tert-butylphenol), 1,4 -hydroquinone, 4-methoxyphenol and the like; phosphorus compounds such as tri(nonylphenyl)phosphate, tridecyl phosphite, and the like; naphthol-based compounds such as 
In addition to the basis above, the examiner holds that it would have been obvious to one skilled in the art to modify the compositions and processes of using them rendered obvious by the combination of Hayashida et al. 20110287343 and Takizawa et al. JP 2006078821 by using other polymerization inhibitors known to inhibit radical polymerization reactions of (meth)acrylate groups such as benzotriazoles disclosed by Goldfinger 20120071618 with a reasonable expectation these inhibiting thermal polymerization and being amines acting as electron donors.
	The response to the arguments of 7/14/2021 above is relied upon without further comment.
Claims 11,12,30-31,35-42 and 52-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343 in view of  Takizawa et al. JP 200607882,  further in view of Brunsvold et al. 5164278

In addition to the basis above, it would have been obvious to modify the composition rendered obvious by the combination of Hayashida et al. 20110287343 and Takizawa et al. JP 2006-07882, by using a diphenyl iodonium salt photoinitiator based upon the disclosure at ([0067-0083], particularly [0071]) of Hayashida et al. 20110287343 and [0125] of Takizawa et al. JP 2006-07882, where the increased acid generation due to the interaction between the photoacid generator and the hydroquinone established in Brunsvold et al. 5164278. 
The response to the arguments of 7/14/2021 above is relied upon without further comment.
Claims 11,12,30-31,35-42 and 52-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343 in view of  Takizawa et al. JP 200607882, further in view of Lamola et al. 5212046.
Lamola et al. 5212046 establishes that phenothiazine is a sensitizer for photoacid generators  (abstract and 6/1-9/19)
In addition to the basis above, it would have been obvious to modify the composition rendered obvious by the combination of Hayashida et al. 20110287343 in view of  Takizawa et al. JP 200607882, by using a diphenyl iodonium salt photoinitiator based upon the disclosure at 
The response to the arguments of 7/14/2021 above is relied upon without further comment.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peredereeva et al. 20110027697 teaches in example 5, a holographic composition including 0. 5 wt% irgacure 784 (photoinitiator) and 2.6 wt% 2,6-di-t-butyl-p-cresol (polymerization inhibitor/retarder) which is used to record holograms with more than 90% effeciency [0106-0107]. The photoinitiator can be used in amounts of 0.1 to 10 wt% based on the monomer content with 05-2 wt% most preferred [0084]. The inhibitor/retarder can be used in amounts of 0.1 to 10 wt% based on the monomer content with 1-5 wt% most preferred [0084]. Useful inhibitors include phenols such as hydroquinone and amines [0075-0078]. 
Matsumoto et al. 20080070124 teaches phenothiazine as a sensitizing dye [0109]. Inhibitors disclosed include phenols and phenothiazine are preferably added in amounts of less than 3 wt% as more than this might overly delay or prevent polymerization entirely [0112]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 22, 2021